Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 1 of 8 PageID 42



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

  JOHNNY CURTIS BEDGOOD ,

                        Petitioner,

  v.                                                 Case No.: 5:20-cv-75-Oc-32PRL

  WARDEN, FCC COLEMAN,

                        Respondent.


                                         ORDER

       I.      Status

            Johnny Curtis Bedgood (Petitioner), a federal prisoner in custody at FCC

  Coleman – Medium, initiated this case by filing a petition under 28 U.S.C. §

  2241 for writ of habeas corpus. (Doc. 1, Petition). Accompanying the petition is

  a supporting memorandum. (Doc. 2, Memorandum).

            Following a jury trial in 2013, Petitioner was convicted of three charges

  in the United States District Court for the Northern District of Florida. United

  States v. Bedgood, No. 4:12-cr-71-RH-CAS (N.D. Fla.), Dkt. Entry 39 (Jury

  Verdict), Dkt. Entry 46 (Judgment). The convictions were for possession of 28

  grams or more of crack cocaine with intent to distribute, in violation of 21 U.S.C.

  §§ 841(a)(1) and (b)(1)(B) (Count One); possession of a firearm in furtherance of

  a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Count Two); and

                                            1
Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 2 of 8 PageID 43



  possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

  (Count Three). The district court determined that Petitioner was an armed

  career criminal under 18 U.S.C. § 924(e) and sentenced him to concurrent terms

  of 300 months in prison as to Counts One and Three, followed by a consecutive

  term of 60 months in prison as to Count Two, for a total sentence of 360 months’

  imprisonment. See id., Dkt. Entry 46. The Eleventh Circuit Court of Appeals

  affirmed his convictions and sentence on direct appeal. United States v.

  Bedgood, 569 F. App’x 836 (11th Cir. 2014).

        In 2015, Petitioner moved to vacate his sentence under 28 U.S.C. § 2255,

  but the district court denied the motion. United States v. Bedgood, No. 4:12-cr-

  71-RH-CAS (N.D. Fla.), Dkt. Entries 71, 84, 91. Petitioner sought to appeal that

  ruling, but the Eleventh Circuit Court of Appeals denied a certificate of

  appealability. Id., Dkt. Entry 100. The United States Supreme Court denied

  Petitioner’s request for certiorari review as well. Id., Dkt. Entry 102; Bedgood

  v. United States, 140 S. Ct. 191 (2019). According to the Federal Bureau of

  Prisons, Petitioner is scheduled to be released from prison on May 29, 2039.

        Petitioner raises three claims in the habeas petition. First, he claims to

  be actually innocent of the felon-in-possession conviction based on the Supreme

  Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). (Doc. 1 at 6-

  7). Second, he claims that he was unlawfully sentenced as an armed career

  criminal because one of his prior drug convictions, a conviction under Florida
                                          2
Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 3 of 8 PageID 44



  Statutes Chapter 893, is not a serious drug offense. (Doc. 1 at 7). 1 Third, he

  claims that in light of the First Step Act of 2018, Pub. L. No. 115–391, 132 Stat.

  5194, his enhanced sentence under 21 U.S.C. §§ 841 and 851 is unlawful. (Doc.

  1 at 7). Petitioner states that he is “serving an unconstitutional sentence and is

  being illegally detained,” (id. at 1), and as relief he requests that the Court

  “vacate his unconstitutional sentence….” (id. at 8).

      II.     Discussion

            A motion to vacate under 28 U.S.C. § 2255 is the “exclusive mechanism

  for a federal prisoner to seek collateral relief unless he can satisfy the ‘saving

  clause,’” i.e., § 2255(e). McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851

  F.3d 1076, 1081 (11th Cir. 2017) (en banc). The saving clause permits a federal

  prisoner to proceed with a habeas petition under § 2241 only when “the remedy

  by [§ 2255] motion is inadequate or ineffective to test the legality of his

  detention.” 28 U.S.C. § 2255(e). The Eleventh Circuit has made clear that § 2255

  is inadequate or ineffective to test the legality of a federal prisoner’s detention,




  1      When Petitioner filed the petition, he cited the Supreme Court’s then-
  pending decision in Shular v. United States, No. 18-6662. (Doc. 1 at 7). The
  Supreme Court later decided Shular on February 26, 2020. The Supreme Court
  unanimously held that 18 U.S.C. § 924(e)(2)(A)(ii)’s definition of a serious drug
  offense requires neither a comparison to the elements of a generic drug
  trafficking crime nor an element of mens rea. 140 S. Ct. 779, 782 (2020).
  Instead, the Court held that “[t]he ‘serious drug offense’ definition requires only
  that the state offense involve the conduct specified in the federal statute; it does
  not require that the state offense match certain generic offenses.” Id.
                                           3
Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 4 of 8 PageID 45



  such that he may proceed under § 2241, only in very narrow circumstances:

        (1) when raising claims challenging the execution of the sentence,
        such as the deprivation of good-time credits or parole
        determinations; (2) when the sentencing court is unavailable, such
        as when the sentencing court itself has been dissolved; or (3) when
        practical considerations, such as multiple sentencing courts, might
        prevent a petitioner from filing a motion to vacate.

  Bernard v. FCC Coleman Warden, 686 F. App’x 730, 730-31 (11th Cir. 2017)

  (citing McCarthan, 851 F.3d at 1092-93), cert. denied sub nom. Bernard v.

  Jarvis, 138 S. Ct. 1164 (2018). McCarthan also makes clear that “‘ordinary

  sentencing challenges’ may not be brought under § 2241.” Donaldson v.

  Warden, FCI Coleman Medium, 691 F. App’x 602, 603 (11th Cir. 2017) (quoting

  McCarthan, 851 F.3d at 1092). “[A]ny ‘cognizable claim’ that could have been

  brought under § 2255, even if circuit precedent or a procedural bar would have

  foreclosed the claim, cannot be brought under § 2241 in this circuit

  after McCarthan.” Id. (citing McCarthan, 851 F.3d at 1086-90).

        Petitioner’s claims, on their face, are not cognizable under § 2241.

  Petitioner is a federal inmate, and as such, § 2255 is the exclusive mechanism

  for him to obtain collateral relief unless he satisfies § 2255(e)’s saving clause.

  McCarthan, 851 F.3d at 1081. He does not.

        Petitioner’s claims do not challenge the execution of his sentence, such as

  a deprivation of good-time credits or a parole determination. Instead, by his own

  words, he contends that he is “serving an unconstitutional sentence and is being

                                          4
Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 5 of 8 PageID 46



  illegally detained,” and demands that the Court “vacate his unconstitutional

  sentence.” (Doc. 1 at 1, 8). Petitioner alleges that he is actually innocent of the

  § 922(g) conviction, that his armed career criminal sentence is unlawful, and

  that his sentence was unlawfully enhanced under 21 U.S.C. §§ 841 and 851.

  (Doc. 1 at 6-7; Civ. Doc. 2). Each of these claims goes to the legality of his

  sentence rather than its execution. Nor has Petitioner shown that the

  sentencing court is unavailable, or that practical considerations (such as

  multiple sentencing courts) prevent him from filing a § 2255 motion. Petitioner

  was convicted and sentenced in the United States District Court for the

  Northern District of Florida. Obviously, that sentencing court is not

  unavailable. Indeed, Petitioner filed a § 2255 motion there in 2015, which was

  denied.

        The Court recognizes Petitioner’s dilemma regarding his claim based on

  Rehaif v. United States, 139 S. Ct. 2191. In Rehaif, the Supreme Court held

  that to convict a defendant for unlawful possession of a firearm based on a

  prohibited status under 18 U.S.C. § 922(g), the government must prove that the

  defendant “knew he had the relevant status when he possessed it.” Id. at 2194.

  In doing so, the Supreme Court overturned the law of every circuit, including

  the Eleventh Circuit Court of Appeals, which had previously held that the

  government need not prove that the defendant knew he belonged to a category

  of persons prohibited from possessing a firearm. E.g., United States v. Jackson,
                                          5
Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 6 of 8 PageID 47



  120 F.3d 1226, 1229 (11th Cir. 1997) (holding that the government was not

  required to prove that the defendant knew he was a convicted felon for purposes

  of § 922(g)(1)). However, the Rehaif decision was not available during the

  pendency of Petitioner’s direct appeal or § 2255 proceedings. At the same time,

  Petitioner cannot seek authorization to file a second or successive § 2255 motion

  based on Rehaif because Rehaif involved a new rule of statutory interpretation,

  not a new rule of constitutional law. 28 U.S.C. § 2255(h)(2); In re Palacios, 931

  F.3d 1314, 1315 (11th Cir. 2019). Thus, Petitioner did not have, and will not

  have, the opportunity to argue Rehaif as a basis for relief in a § 2255 motion.

        But according to Eleventh Circuit precedent, that does not mean § 2255

  is inadequate or ineffective to test the legality of Petitioner’s detention. As the

  Eleventh Circuit has clarified, “any ‘cognizable claim’ that could have been

  brought under § 2255, even if circuit precedent or a procedural bar would have

  foreclosed the claim, cannot be brought under § 2241 in this circuit after

  McCarthan.” Donaldson, 691 F. App’x at 603 (citing McCarthan, 851 F.3d at

  1086-90). While the claim would have been foreclosed by then-binding

  precedent, Petitioner could have raised a cognizable argument in his § 2255

  motion that he was innocent of the § 922(g) conviction because he did not know

  he was a convicted felon. The remedy by § 2255 motion is

        not inadequate when circuit precedent forecloses relief on a claim.
        The remedy of a motion to vacate permitted [Petitioner] to bring his
        claim and seek en banc or Supreme Court review to change the
                                          6
Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 7 of 8 PageID 48



        substantive rule of law. That a court might reject a prisoner's
        argument does not render his “remedy by motion” an inadequate
        “means by which” to challenge the legality of his sentence. A
        procedural rule that might prevent success on a particular motion
        does not render the remedy an inadequate “means” so long as it is
        capable of “enforc[ing]” or “redress[ing]” the right. The motion to
        vacate is an adequate remedy for [Petitioner] because if he
        succeeds, the court must “vacate and set the judgment aside” and
        either release or retry him.

  McCarthan, 851 F.3d at 1086. As a result, Petitioner cannot obtain relief under

  § 2241 based on the new rule of statutory law announced in Rehaif. In re

  Wright, 942 F.3d 1063, 1065-66 (11th Cir. 2019) (Rosenbaum, J., concurring)

  (“And in this Circuit, Wright’s [Rehaif] claim is not cognizable under 28 U.S.C.

  § 2255(e), either, because in McCarthan[,] by which we are bound, we held that

  a prisoner may file a second or successive claim for habeas relief, challenging

  his conviction through that subsection only when the sentencing court is

  unavailable.”) (footnote omitted). 2

        Petitioner also claims that his enhanced sentence under 21 U.S.C. §§ 841

  and 851 is unlawful in light of the First Step Act of 2018. However, a § 2241

  petition that attempts to challenge the lawfulness of a prisoner’s sentence based

  on the First Step Act “does not fit within the saving clause of § 2255(e).” Orr v.




  2     That said, Petitioner would have had difficulty showing that he was
  unaware of his status as a convicted felon in light of his extensive felony record,
  which included convictions for robbery with a deadly weapon and several
  controlled substance offenses. See United States v. Bedgood, No. 4:12-cr-71-RH-
  CAS (N.D. Fla.), Dkt. Entry 44 (PSR) at ¶¶ 39, 49, 50, 51, 52, 54.
                                          7
Case 5:20-cv-00075-TJC-PRL Document 8 Filed 04/20/20 Page 8 of 8 PageID 49



  United States, --- F. App’x ---, 2020 WL 360622, at *1 (11th Cir. Jan. 22, 2020).

          Accordingly, in light of the foregoing discussion, it is hereby ORDERED:

          1. Petitioner Johnny Curtis Bedgood’s Petition Under 28 U.S.C. § 2241

             for Writ of Habeas Corpus (Doc. 1) is DISMISSED.

          2. The dismissal is without prejudice to Petitioner filing an appropriate

             motion for relief under the First Step Act in the Northern District of

             Florida. 3

          3. The Clerk should enter judgment dismissing the petition without

             prejudice, terminate any pending motions, and close the file.

          DONE AND ORDERED in Jacksonville, Florida, this 20th day of April,

  2020.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge



  lc 19

  Copies:

  Pro se petitioner
  Counsel of Record




  3    The Court expresses no view whether such a motion would be
  meritorious.
                                           8
